     Case 4:20-cv-00255-CDL-MSH Document 23 Filed 08/05/21 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF GEORGIA
                          COLUMBUS DIVISION

A.C.,                             :
                                  :
           Plaintiff,             :
                                  :
v.                                :     CASE NO. 4:20-CV-255-CDL-MSH
                                  :
COMMISSIONER OF SOCIAL            :
SECURITY,                         :
                                  :
           Defendant.             :
                                  :

                               ORDER

     Pursuant to the power of this Court to enter a judgment

affirming, modifying, or reversing the Commissioner’s decision

with remand in Social Security actions under sentence four of

section 205(g) of the Social Security Act, 42 U.S.C. § 405(g), and

in light of the government’s request to remand this action, this

Court hereby reverses the Commissioner's decision under sentence

four of 42 U.S.C. §405(g) with a remand of the cause to the

Commissioner for further proceedings.         See Shalala v. Schaefer,

509 U.S. 292 (1993); Melkonyan v. Sullivan, 501 U.S. 89 (1991).

On remand, the Appeals Council will instruct the ALJ to (1)

evaluate all three medical source statements from Kevin Lokkesmoe,

M.D., and the consultative opinion from Steven Odeh, M.D.; (2)

further consider Plaintiff’s residual functional capacity; (3)

obtain supplemental vocational expert evidence at a hearing; and

(4) issue a new decision.
    Case 4:20-cv-00255-CDL-MSH Document 23 Filed 08/05/21 Page 2 of 2



    The clerk of the court will enter a separate judgment pursuant

to Rule 58 of the Federal Rules of Civil Procedure.

    SO ORDERED, this 5th day of August, 2021.

                                 S/Clay D. Land
                                 CLAY D. LAND
                                 UNITED STATES DISTRICT JUDGE




                                   2
